Citation Nr: 1016461	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran's DD 214s show that he served on active duty from 
June 1980 to October 1980 and from December 1984 to February 
1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.

A February 2010 report of contact indicates that the Veteran 
withdrew his request for a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran has indicated that he underwent a six week 
alcoholism treatment program at the Dwight D. Eisenhower 
Medical Center at Ft. Gordon, Georgia during service.  The 
Veteran essentially contends that such treatment was directly 
related to depression.  In his initial claim (March 2006 VA 
Form 21-526) the Veteran asserted that such treatment 
occurred in 1990.  In his May 2008 substantive appeal, the 
Veteran indicated that the treatment took place in 1989.  In 
a statement received in May 2006, the Veteran indicated that 
the treatment took place in "1990 or 1991."  The Board 
finds that an attempt to obtain the Veteran's clinical and 
treatment records associated with this treatment should be 
made.

The Board also notes that an August 7, 1989 service treatment 
record indicates that the Veteran received treatment 
(evaluation) at a Ft. Leavenworth mental health clinic that 
day.  The Board finds that an attempt to obtain the Veteran's 
clinical and treatment records associated with that facility 
should be made.

In a March 2006 statement the Veteran indicated that he had 
recently filed a disability claim with the Social Security 
Administration (SSA).  Based on information contained in Part 
D, Section 1a of his March 2006 VA Form 21-526, the Board 
finds that the SSA records are relevant to the claims on 
appeal, and an attempt should be made to obtain these 
records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

Upon receipt of the service treatment records and SSA records 
and any other evidence that may be associated with the claims 
file, the AOJ should determine whether to afford the Veteran 
a VA examination for a medical opinion regarding a possible 
relationship between the disability on appeal and the 
Veteran's military service in accordance with 38 C.F.R. § 
3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the custodian 
of the clinical and treatment records 
associated with the Veteran's treatment 
for alcoholism at Dwight D. Eisenhower 
Army Medical Center at Fort Gordon (1989, 
1990, or 1991) and the Community Mental 
Health clinic, Ft. Leavenworth, KS 
(August 7, 1989) and secure such records 
and associate them with the claims files.

2.  The AOJ should contact the Social 
Security Administration (SSA) and request 
a copy of the Veteran's records regarding 
any award of SSA disability benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable), 
and the medical records upon which the 
decision(s) were based.



3.  If additional clinical evidence is 
received, the AOJ should schedule the 
Veteran for a VA psychiatric examination 
to identify the nature and etiology of 
all current psychiatric disabilities.  
The examiner must opine as to whether it 
is at least as likely as not that the 
Veteran has a current chronic psychiatric 
disability that is etiologically related 
to service.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.

If it is determined that the Veteran has 
a current chronic psychiatric disability 
related to service, the examiner should 
state whether the Veteran's alcoholism is 
proximately due to, or aggravated by, 
that current chronic psychiatric 
disability.

4.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for depression and alcoholism.  
If any benefit sought is not granted to 
the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





